Judgment, Supreme Court, Bronx County (Ivan Warner, J., at trial and sentence), rendered April 3, 1991, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to an indeterminate term of imprisonment of 18 years to life, unanimously affirmed.
Defendant was convicted of murder in the second degree, for fatally shooting the decedent in the face with a .32 caliber pistol in the vestibule of an apartment building.
Defendant has failed to preserve his bolstering claim for appellate review as a matter of law by appropriate objection (CPL 470.05 [2]). Were we to review it in the interest of justice, we would find the admission of the alleged hearsay testimony, concerning the eyewitness’s description of the perpetrator and that the eyewitness recognized the shooter, did not constitute error, since defense counsel, during direct examination of the police witnesses, "opened the door” to the prosecutor’s line of questioning (People v Torre, 42 NY2d 1036, 1037; People v Toscano, 154 AD2d 314, 315, lv denied 75 NY2d 777).
Moreover, any bolstering of the eyewitness’s identification by the officers’ testimony was harmless where, as here, that identification testimony, corroborated by medical testimony and by physical evidence constituted overwhelming evidence of the defendant’s guilt, and there was no significant probability that the defendant would have been acquitted had it not been for the duplicative testimony (People v Johnson, 57 NY2d 969, 970).
*237The issue of credibility of the eyewitness as well as conflicting testimony was for the jury to resolve (People v Bleakley, 69 NY2d 490, 495).
We have reviewed the defendant’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Kupferman, Ross, Asch and Kassal, JJ.